DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-21 are pending.
Claims 1, 8, and 15-21 have been amended.
This action is Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 6, 8-11, 13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson PGPUB 2011/0066868, and further in view of Hunacek et al. (hereinafter as Hunacek) PGPUB 2021/0182435 and Swanson et al. (hereinafter as Swanson) PGPUB 2017/0177457.
As per claim 1, Atkinson teaches a computer-implemented method, comprising: 
receiving an instruction to resume operations of a computing environment [0034, 0046, 0050: (wakeup interrupt command (resume instruction) is received)]; and 
generating a pseudo-random time delay before resuming operations of the computing environment [claim 4, 0025, and 0034: (execution of the wakeup interrupt commands are delayed by a pseudorandom interval)].

	Atkinson does not explicitly teach that the computing environment is an enclave in a cloud computing environment, and wherein operations of the enclave were previously halted by an interrupt which trigged an asynchronous enclave exit (AEX).
.	Hunacek teaches a computing device 1 connected over a network, in which the computing device 1 can be placed into a low power mode and can be waken by an interrupt trigger. Hunacek is therefore similar to Atkinson because they teach computing systems that can enter a low power mode, and waking the computing system upon receiving a wake trigger. Hunacek further teaches that the computing environment is an enclave in a cloud computing environment [0058: (device 1 includes a secure part called a secure enclave), 0085: (device 1 is an IoT device connected to a server via a network (cloud computing environment), and 0101: (when device exits low power mode, the secure enclave may be waked up after receiving a wake-up trigger)]. Hunacek thus teaches the computing device includes a secure enclave application for cloud computing, and resuming operations of the secure enclave if a wake-up trigger is received.
	The combination of Atkinson with Hunacek leads to Atkinson’s computing device to include a secure enclave application in a cloud computing environment, and upon the computing receiving a wake trigger in the low power mode, waiting a pseudorandom delay before waking from the low power mode and restoring the secure enclave.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hunacek’s teachings of including a secure enclave of a cloud computing environment to the computing device in Atkinson. One of ordinary skill in the art would have been motivated to provide Atkinson’s computing device with a secure enclave of a cloud computing environment because it allows the computing device to be an IoT device, which is a smaller physical device that can exchange data and perform computation without human interaction  [Hunacek 0002-0007], thereby lowering cost for the user by having a more simplistic device.
	Atkinson and Hunacek do not explicitly teach wherein operations of the enclave were previously halted by an interrupt which trigged an asynchronous enclave exit (AEX). Atkinson teaches use of interrupts for transitioning from an active state such as C0 to a lower power idle state such as C1, C2, or C3 [0001-0002, 0006, 0018, and 0029], but Atkinson does not explicitly teach that such interrupt triggers the asynchronous enclave exit (AEX). Furthermore, Hunacek teaches saving enclave state information when entering low power mode [0079-0080 and 0114-0115], but does not indicate whether entering low power mode is equivalent to an AEX.
	Swanson teaches cloud hosted services with the use of enclaves. Swanson is thus similar to Atkinson and Hunacek. Swanson further teaches interrupt which trigged an asynchronous enclave exit (AEX) [0076: (exceptions and interrupts known as enclave existing events (EEE) may occur during execution inside an enclave, and upon an EEE, the processor state is securely saved inside the enclave and then replaced by a synthetic state to prevent leakage of secrets in a process known as AEX)]. Swanson thus teaches interrupts that forces an AEX for exiting an enclave.
	The combination of Atkinson and Hunacek with Swanson therefore teaches that the interrupt that forces a transition to a low power state is an EEE that triggers an AEX, which causes the enclave state to be securely saved before transitioning to a low power state.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Swanson’s teachings of an EEE interrupt that triggers an AEX as the same interrupt that causes transitioning to a lower power state in Atkinson and Hunacek. Swanson teaches details of the interrupt that triggers the exit of an enclave in order to enter a low power state. One of ordinary skill in the art would have been motivated to use Swanson’s teachings of an interrupt that triggers an AEX as the interrupt to transition to an idle state in Atkinson and Hunacek because transitioning to the idle state is a process that requires exiting the enclave, and Swanson shows that exiting an enclave triggers an AEX process to securely save state and prevent leakage of secrets, thereby protecting enclave state information even when in the lower power state.

As per claim 2, Atkinson, Hunacek, and Swanson teach the method of claim 1, further comprising: appending a pseudo-random number of no-operation clock cycles to the instruction to resume operations [Atkinson 0035: (a timing command is coupled that instructs the controller to delay execution for a specified random amount of time)].
As per claim 3, Atkinson, Hunacek, and Swanson teach the method of claim 2, wherein the pseudo-random number is chosen randomly from an arbitrary distribution [Atkinson 0025, and 0042-0043: (interrupt delays may have different pattern or no patterns at all; thus they are an arbitrary distribution)].
As per claim 4, Atkinson, Hunacek, and Swanson teach the method of claim 3, wherein the number of no-operation clock cycles falls between a lower bound and an upper bound [Atkinson 0041: (in an example, variable delays may vary in length from 15 microseconds (lower bound) to 1 millisecond (upper bound)].
As per claim 6, Atkinson, Hunacek, and Swanson teach the method of claim 4, wherein the upper bound is an integer value which may be configured as a parameter [0041: (upper bound of 1 millisecond is an integer value and is configurable as the variable delay parameter)].

Claim 8 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale. Atkinson further teaches a processor [0054: processing circuit]; and a computer readable memory comprising instructions [0054: (computer readable storage medium storing program instructions)].
Claim 9 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 10 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 11 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 13 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.

Claim 15 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 16 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 17 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 18 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 20 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.


Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson PGPUB 2011/0066868 in view of Hunacek et al. (hereinafter as Hunacek) PGPUB 2021/0182435 and Swanson et al. (hereinafter as Swanson) PGPUB 2017/0177457, and further in view of Kawabe PGPUB 2008/0201674.
As per claim 5,  Atkinson, Hunacek, and Swanson teach the method of claim 4 wherein the upper bound is an integer value [Atkinson 0041: (upper bound of 1 millisecond is an integer value)].
Atkinson, Hunacek, and Swanson do not teach wherein the upper bound is fixed by a hardware element. Atkinson, Hunacek, and Swanson do not explicitly indicate how the limits of the variable delay are stored.
Kawabe teaches using element delays and delay variations. Kawabe is therefore similar to Atkinson, Hunacek, and Swanson. Kawabe further teaches wherein the upper bound is fixed by a hardware element [0047: (delay variation information is imprinted by the use of a fuse (hardware element)]. Kawabe teaches the use of fuses to store delay variation information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kawabe’s teachings of using hardware fuses to store the delay limits in Atkinson, Hunacek, and Swanson. One of ordinary skill in the art would have been motivated to store the delay limits in hardware fuses in Atkinson, Hunacek, and Swanson so that the limits may not be varied because they are set by the manufacturer at product testing [Kawabe 0047] to ensure proper operation.

Claim 12 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.
Claim 19 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.


Claim(s) 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson PGPUB 2011/0066868 in view of Hunacek et al. (hereinafter as Hunacek) PGPUB 2021/0182435 and Swanson et al. (hereinafter as Swanson) PGPUB 2017/0177457, and further in view of Hearn PGPUB 2021/0050990.
As per claim 7, Atkinson, Hunacek, and Swanson teach the method of claim 6, wherein the upper bound is configured to vary in response to one or more operating conditions [Atkinson 0041-0043: (variable delay duration including the upper bound and lower bound are allowed to vary, and may vary according to a pattern), such as pattern of enclave operation)].
Atkinson, Hunacek, and Swanson do not teach in response to one or more operating conditions of the enclave in the cloud computing environment. Atkinson, Hunacek, and Swanson do not evaluate patterns of the enclave. 
Hearn teaches the use of a secure enclave in a computing system. Hearn is therefore similar to Atkinson, Hunacek, and Swanson. Hearn further teaches in response to one or more operating conditions of the enclave in the cloud computing environment [0059: (obscuring a memory access pattern of a secure enclave)]. Hearn thus analyzes patterns of the enclave and adjust parameters in order to obscure its pattern.
The combination of Atkinson, Hunacek, and Swanson with Hearn yields obscuring the enclave access pattern by adjusting the variable delays based on the patterns of the enclave.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hearn’s teachings of analyzing the access pattern of an enclave and obscuring it in Atkinson, Hunacek, and Swanson. One of ordinary skill in the art would have been motivated to do so in Atkinson, Hunacek, and Swanson because it ensures the privacy of the computing system [Hearn 0055].

Claim 14 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.
Claim 21 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.

Response to Arguments
Applicant’s arguments, see page 5-6, filed 10/19/2022, with respect to the rejection(s) of claim(s) 1, 8, and 15 under U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (PGPUB 2020/0327250) teaches that migration between cores require context switches which induces AEX.
Tian et al. (PGPUB 2019/0332427) teaches executing an AEX to transfer control after OS handles hardware interrupt.
Cheng et al. (PGPUB 2019/0102546) teaches detection of side-channel attacks based on determining that an AEX with cause of exception exit happens to target enclave.
Sood et al. (PGPUB 2018/0114012) teaches performing AEX routines in response to an interrupt in the enclave from EEE events.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186